*651In an action to compel the determination of claims to real property pursuant to RPAPL article 15, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Coppola, J.H.O.), dated November 14, 2003, as, after a nonjury trial, and upon a determination that they had not obtained by adverse possession title to certain real property owned by the defendants, found that the defendants were the owners of the property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs and the defendants are the owners of adjoining properties. The plaintiffs commenced this action alleging, inter alia, that they obtained by adverse possession title to a certain area of property owned by the defendants near the border between the properties. After a nonjury trial, the Supreme Court determined that the plaintiffs had failed to prove adverse possession and determined that the defendants were the owners of the property. We affirm.
Contrary to the plaintiffs’ contentions on appeal, they failed to demonstrate by clear and convincing evidence that the property at issue was protected by a substantial inclosure and/or usually cultivated or improved by them within the meaning of RPAPL 522 (see Seisser v Eglin, 7 AD3d 505 [2004]; Rowland v Crystal Bay Constr., 301 AD2d 585 [2003]; Giannone v Trotwood Corp., 266 AD2d 430 [1999]; Boumis v Caetano, 140 AD2d 401 [1988]; see generally Ray v Beacon Hudson Mtn. Corp., 88 NY2d 154 [1996]).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Ritter, Fisher and Lifson, JJ., concur.